    Case 3:20-cv-01101-SI       Document 1-4          Filed 07/08/20   Page 1 of 1




                                EXHIBIT 4




                                                                   V

i           1
i a  * •<                       tv


                                               -^'J

   /                                     S*tJV vl
^'y-W                                    KNms'
                                     w


                                          \f,
\       1                   At            if V,
                                           .


 *. ;,\
       50
                            J
J

iH
